8 N.Y.3d 914 (2007)
MAYOR OF THE CITY OF NEW YORK, Appellant,
v.
COUNCIL OF THE CITY OF NEW YORK, Respondent.
LILLIAN ROBERTS, as Executive Director of District Council 37, AFSCME, AFL-CIO, et al., Intervenors-Respondents.
Court of Appeals of the State of New York.
Submitted March 26, 2007.
Decided March 29, 2007.
*915 Motion by Nassau County for leave to file a brief amicus curiae on the appeal herein granted. Three copies of the brief may be served and an original and 24 copies filed within seven days.